Plaintiff’s motion for a new trial denied, with costs, and judgment ordered for the defendant’on the verdict. Opinion by
Dwight, P. J.
Iu each of the following cases a reargument or resubmission is ordered, which may be had at the present term by consent of counsel. On application to the court by both parties, any of these causes may be set down for a day certain during this term, and they will be entitled to a preference on such day calendar. Additional printed cases and points need be furnished to Mr. Justice Lewis only